Citation Nr: 1000198	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to May 
1963.  He died in May 2007.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision by which the RO denied 
the appellant's claim.  


FINDING OF FACT

The medical evidence does not suggest that the Veteran's 
death was caused by any incident in service or otherwise 
related thereto.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Veteran died in May 2007.  The death certificate 
indicates that the immediate cause of death was respiratory 
failure due to pneumonia, which was due to cardiomyopathy, 
which resulted from chronic obstructive pulmonary disease 
(COPD).  The latter three, namely pneumonia, cardiomyopathy, 
and COPD were listed as underlying caused of death.  
Significant conditions contributing to death but not 
resulting in the underlying cause were delirium, arrhythmia, 
and coagulopathy.  

Upon death, the Veteran was in receipt of service connection 
for residuals of a fracture of the right acetabulum with 
degenerative changes, rated as 20 percent disabling; 
residuals of a right lung injury, rated as noncompensably 
disabling; superficial scars of the head and face, rated as 
10 percent disabling; and a residual scar of a tracheostomy, 
rated as noncompensably disabling.  

In August 1962, the Veteran sustained injuries to include 
pneumothorax following an automobile accident.  In May 1963, 
he was again injured in a motor vehicle accident in which he 
suffered a right kidney contusion and fractures of the 
acetabulum as well as L1 and L2.  Nonetheless, a review of 
the service treatment records indicates that on separation, 
the Veteran's "PULHES" physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
fitness.  See generally Hanson v. Derwinski, 1 Vet. App. 512, 
514 (1991) (explaining the military medical profile system).  

In an April 1992 VA general medical examination report, the 
examiner noted a diagnosis of chronic obstructive bronchial 
pulmonary disease that was probably due to the Veteran's long 
history of smoking 30 to 40 cigarettes a day.  The examiner 
also observed residuals of a pulmonary infarction as well as 
residuals of a left hemiplegia.  There were no residuals of 
the punctured right lung or the in-service tracheostomy.  No 
kidney condition was found.  

In May 1999, the Veteran was hospitalized, and the following 
diagnoses were rendered: pulmonary embolus, coronary artery 
disease, and hyperlipidemia.

In March 2006, the Veteran was afforded a VA respiratory 
examination.  Following a review of the record and 
examination of the Veteran, the examiner diagnosed a rib 
fracture with right complicating pneumothorax in 1962 that 
resolved with treatment, COPD secondary to cigarette excess 
that somewhat improved with treatment, and an undiagnosed 
disease manifested by a right lower lobe pulmonary 
infiltrate.  The examiner remarked that the pneumothorax was 
a service-connected condition but that the Veteran's COPD was 
not.  

It appears that the Veteran's death is not due to any 
condition or event in service.  There is no indication that 
the service-connected scars and orthopedic conditions had 
anything to do with the Veteran's death.  Furthermore, the 
in-service pulmonary injury appears to have resolved well 
before the Veteran's death.  The pulmonary condition that 
contributed to the Veteran's fatal respiratory failure, 
namely COPD, was caused by cigarette smoking and was not 
related to service, according to a VA medical opinion.  There 
is no evidence of record, indeed, suggesting that the 
Veteran's COPD was related to service.  Because the facts of 
this case do not point to any causal connection at all 
between the Veteran's death due to respiratory arrest caused 
by pneumonia, cardiomyopathy, and COPD and service or a 
service-connected disability, service connection for the 
cause of the Veteran's death is denied.  38 C.F.R. § 3.312.

The Board acknowledges the appellant's contentions that the 
Veteran's in-service lung injury resulted in pulmonary 
problems that plagued him for years and suggested that the 
in-service lung injury caused or contributed the Veteran's 
death.  The appellant is not shown to have any relevant 
medical expertise.  As such, the Board cannot rely on her 
representations in this regard.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

In this case, the evidence is not in relative equipoise, in 
which case the appellant would prevail.  Gilbert, supra.  
Rather, there is absolutely no evidence of a causal 
connection between any of the enumerated direct and 
contributory causes of death and service.  There being no 
evidence in support of the appellant's claim of service 
connection for the cause of the Veteran's death, the claim is 
denied.  Alemany, supra.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in July 2007 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address the relevant provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection for the cause of the Veteran's 
death is being denied, and hence no effective date will be 
assigned.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  
Although the VCAA notice letter in July 2007 did not 
specifically list the Veteran's service-connected 
disabilities, the Board finds that the appellant has not been 
prejudiced in this regard.  She knew or reasonably should 
have known of the Veteran's service-connected disabilities.  
In August 2007, October 2007, and December 2007 statements, 
the appellant noted that the Veteran was service-connected 
for residuals of a right lung injury and maintained that this 
disorder contributed to the Veteran's demise.  

VA has a duty to assist in the development of the claim.  
This duty includes assisting in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination was provided regarding the cause 
of death claim specifically, but the record contained a 
topical VA examination report dated the year prior to the 
Veteran's death.  As such, a further medical opinion is not 
required, as it would not serve any useful purpose.  In such, 
cases, VA is not required to provide assistance.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records as well as VA and private clinical records.  VA 
[specify, VA outpatient treatment records, etc.].  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


